Order entered March 1, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-12-01124-CR

                            SHARRI KAYE EVENSON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-87496-2011

                                            ORDER
       The Court REINSTATES this appeal.

       On January 17, 2013, we denied court reporter Claudia Webb’s second request for an

extension of time to file the reporter’s record and ordered the trial court to make findings. On

February 27, 2013, we received the reporter’s record. Therefore, in the interest of expediting the

appeal, we VACATE the January 17, 2013 order to the extent it requires findings.

       Appellant’s brief is due within thirty days of the date of this order.




                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE